DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach the following: 
a first relay that is positioned on a first conduction path that is a path for supplying power from the in-vehicle battery to an external circuit, the first relay being configured to switch on or off the supply of power from the in-vehicle battery to the external circuit; 
a discharge circuit that includes a second relay and a resistor unit that are connected in series on a path that is different from the first conduction path, the discharge circuit being configured to allow current from the in-vehicle battery to flow via the resistor unit when the second relay is in an on state so as to consumer power from the in-vehicle battery and discharge the current to a ground; 
a detection unit configured to detect at least one of a temperature of the in-vehicle battery and an output current from the in-vehicle battery; and 
a control unit configured to switch on the first relay and switch off the second relay and subsequently receiving the temperature of the in-vehicle battery or the output current from the in- vehicle battery and performs a first switching control for switching the first relay to the off state while keeping the second relay in the off state, when at least one of the temperature and the output current detected by the detection unit is within a first abnormality range in a case and subsequently receives the temperature of the in-vehicle battery or the output current from the in- vehicle battery and performs a second switching control for switching the second relay to the on state while keeping the first relay in the off state, when the temperature of the in-vehicle battery detected by the detection unit is within the first abnormality range or a second abnormality range after the first switching control, the second abnormality range being greater than the first abnormality range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836